Case 3:19-cv-02074-G-BK Document 178 Filed 10/23/20                 Page 1 of 3 PageID 10053



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                    §
AMERICA,                                         §
                                                 §
         Plaintiff and Counter-Defendant         §
                                                 §
and                                              §
                                                 §
WAYNE LAPIERRE,                                  §
                                                 §
         Third-Party Defendant,                  §
                                                 §
v.                                               § Civil Action No. 3:19-cv-02074-G
                                                 §
ACKERMAN MCQUEEN, INC.,                          §
                                                 §
         Defendant and Counter-Plaintiff,        §
                                                 §
and                                              §
                                                 §
MERCURY GROUP, INC., HENRY                       §
MARTIN, WILLIAM WINKLER,                         §
MELANIE MONTGOMERY, and JESSE                    §
GREENBERG,                                       §
                                                 §
         Defendants.                             §

                          MOTION TO WITHDRAW AS COUNSEL

         Attorneys Daniel D. Tostrud, William D. Cobb, Jr., and Matthew E. Last of the law firm

Cobb Martinez Woodward, PLLC (collectively, “CMW”) file this Motion to Withdraw as Counsel

for non-parties William A. Brewer III and Brewer, Attorneys & Counselors (collectively, “BAC”)

in the above-numbered and captioned cause, as follows:

         CMW is filing this motion to withdraw pursuant to Texas Disciplinary Rule of Professional

Conduct 1.15(b)(5). Good cause exists for the withdrawal, as the purpose for the appearance

(motion to disqualify counsel) has been resolved. The withdrawal can be accomplished without



MOTION TO WITHDRAW AS COUNSEL                                                               Page 1
407297
Case 3:19-cv-02074-G-BK Document 178 Filed 10/23/20                 Page 2 of 3 PageID 10054



material adverse effect on the interests of BAC, because BAC is not a party to this lawsuit and

BAC is not subject to any pending motion.

         CMW has notified BAC of the intent to withdraw and its right to object. BAC does not

oppose the withdrawal. BAC’s contact information is on file with the Court, as BAC is counsel

of record in this suit.

         The withdrawal is for good cause and is not sought for purposes of delay.

         WHEREFORE, PREMISES CONSIDERED, Daniel D. Tostrud, William D. Cobb, Jr., and

Matthew E. Last of the law firm Cobb Martinez Woodward, PLLC request that the Court grant

this Motion to Withdraw and enter an order permitting their withdrawal as counsel for William A.

Brewer III and Brewer, Attorneys & Counselors in this case.

                                              Respectfully submitted,

                                              By:    /s/ Daniel D. Tostrud
                                                     DANIEL D. TOSTRUD
                                                     Texas Bar No. 20146160
                                                     WILLIAM D. COBB, JR.
                                                     Texas Bar No. 04444150
                                                     MATTHEW E. LAST
                                                     Texas Bar No. 24054910

                                              COBB MARTINEZ WOODWARD PLLC
                                              1700 Pacific Avenue, Suite 3100
                                              Dallas, Texas 75201
                                              (214) 220-5200
                                              (214) 220-5299 fax
                                              dtostrud@cobbmartinez.com
                                              wcobb@cobbmartinez.com
                                              mlast@cobbmartinez.com

                                              ATTORNEYS FOR NON-PARTIES WILLIAM
                                              A. BREWER III AND BREWER, ATTORNEYS
                                              & COUNSELORS




MOTION TO WITHDRAW AS COUNSEL                                                             Page 2
407297
Case 3:19-cv-02074-G-BK Document 178 Filed 10/23/20                  Page 3 of 3 PageID 10055



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically
served via the Court’s electronic case filing system upon all counsel of record on this 23rd day of
October 2020.

                                             /s/ Daniel D. Tostrud
                                             Daniel D. Tostrud




MOTION TO WITHDRAW AS COUNSEL                                                                Page 3
407297
